DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse comprising a battery comprising a positive electrode comprising Li1.05Ni0.33Co0.33Mn0.33O2, a negative electrode comprising Si particles capable of forming an alloy together with Li and graphite particles and a nonaqueous electrolytic solution comprising formula (A), triallyl isocyanurate (R1=R2=R3= -CH2-CH=CH2) and further comprising a cyclic carbonate having a carbon-carbon unsaturated bond, specifically VC in the reply filed on 8-6-2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search the all the species.  This is not found persuasive because searching the different species would be a burden because they are different compounds.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8-6-2021.  Claim 25 is withdrawn because the species for the cathode comprising Lia2Nib2Coc2Md2O2 chosen is c3=b3 but claim 25 claims c3 < b3.  Claim 26 is withdrawn because the species for the cathode comprising < b4 < 0.9.                                                      Specification
The disclosure is objected to because of the following informalities:  The specification needs to cite that this application is a DIV of 15/438,088 which is now US Patent 10,615,455.  
Appropriate correction is required.

                                        Claim Rejections - 35 USC § 112
Claims 15-18, 20-23 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the compound having the structure represented by Formula (1) contained in an amount of 0.01-10% by mass, does not reasonably provide enablement for any amount of the compound present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0027] and [0062] of the specification.

Claims 22-23 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 15-23 and 27-31 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Aoshina et al. (WO 2014/133107), US 2015/0364794 is used as a translation.           Aoshina et al. teaches in claim 1, a nonaqueous electrolyte solution comprising an electrolyte, a nonaqueous solvent and further comprising a compound represented by general formula (A) where R1 to R3 represent optionally substituted organic groups having 1-20 carbon atoms and at least one of R1 to R3 is a hydrocarbon group having a  by mass. Aoshina et al. teaches in claim 8 that the nonaqueous electrolyte solution further comprises at least one compound selected from the group consisting of a cyclic carbonate having a carbon-carbon unsaturated bond.   Aoshina et al. teaches in claims 12-16, a battery comprising a positive electrode, a negative electrode and the nonaqueous electrolyte solution according to claim 1 and where the negative electrode active material of the negative electrode is a mixture of complex particles having Si or Sn and graphite particles where the content of the particles is 0.1-25 mass percent.  Aoshina et al. specifically teaches on page 54, [0712] compound that general formula (A) can be Chemical 29, specifically triallyl isocyanate. Aoshina et al. teaches on page 36, a cathode comprising that the lithium transition metal face compound can have the Formula LiNi1-xCoxO2, LiNi1-x-yCoxMnyO2, specifically teaching on page 37, [0435], Li1+xNi0.85Co0.10Al0.05, Li1+xNi0.33Co0.33Mn0.33O2, Li1+xNi0.45Co0.10Mn0.45O2, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-23 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (WO 2014/046011 or US 2015/0188193).           Kodama et al. (‘193) teaches on page 1, an nonaqueous liquid electrolyte for secondary battery containing a compound (A) having a cyclopropane structure; an electrolyte and an organic solvent.  Kodama et al. teaches on page 5, that compound (A) can comprise (Aa-ex7), or specifically on page 6, [0057], the last compound cited.  Kodama et al. teaches on page 13 [0127-0129], that the positive electrode active material can comprise LiNi0.33Co0.33Mn0.33O2 or LiNi0.8Co0.15Al0.05.  Kodama et al. teaches on page 22, [0204], that the negative electrode can comprise a metal or metal oxide being capable of forming an alloy with lithium preferably Si, Si oxide, Si/Si oxide, etc. and a composite body of at least two selected from among these materials and can be composed of a composite body of such a metal to metal oxide with a carbon material.  Kodama et al. teaches on page 18, the exact same compound expressed as Aa12.  Kodama et al. teaches on page 17, [0178] and page 19, [0181], a battery comprising a positive electrode comprising LiNi0.33Co0.33Mn0.33O2, a negative electrode and an electrolyte cited in Table 1 cited on page 20 where in Test number 123, compound Aa12 was used in an amount of 0.05 mass percent in the electrolyte.  Kodama et al. teaches on page 21, in Table 2, that the electrolyte comprises 1M LiPF6, ethylene carbonate/methyl ethyl carbonate and teaches that VC can be present in an amount of 0.1 or 1 mass percent or VEC can be used in an amount of 0.1 mass percent. Kodama et al. teaches on page 11, [0101], that the organic solvent can include cyclic carbonates such as ethylene carbonate, propylene carbonate, etc. linear carbonates such as dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate and In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.       Kodama discloses the claimed invention except for specifically teaching that the electrolyte comprises compound Aa12 and vinylene carbonate or vinylene ethylene carbonate.       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compound Aa12 and VC or VEC in the electrolyte solution taught by Kodama et al. because it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose.  See In re Kerkhoven, 205 USPQ 1069; In re Susi, 169 USPQ 423.                                                                  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        770